Citation Nr: 1039737	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-17 109A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to disability ratings greater than 30 percent 
prior to October 25, 2005, and greater than 50 percent prior to 
August 12, 2006, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The appellant, also referred to as the Veteran, had active 
service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which assigned a higher 50 percent rating for the 
Veteran's service-connected PTSD effective October 25, 2005.  

The Veteran notified VA that he had moved to the jurisdiction of 
the RO in Cheyenne, Wyoming, in September 2006.  That facility 
retains jurisdiction over this appeal.  

In a January 2008 rating decision, the RO in Cheyenne, Wyoming, 
assigned a 100 percent rating for the Veteran's service-connected 
PTSD effective June 21, 2007.  In a March 2008 rating decision, 
the RO assigned an earlier effective date of August 12, 2006, for 
the 100 percent rating for PTSD.  The RO determined in March 2008 
that August 12, 2006, was the appropriate effective date for a 
100 percent rating for the Veteran's service-connected PTSD 
because that was the date that he voluntarily resigned from his 
prior employment.

The Board notes that, in Rice v. Shinseki, the United States 
Court of Appeals for Veterans Claims (Court) recently held that a 
TDIU claim cannot be considered separate and apart from an 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Instead, the Court held that a TDIU claim is an attempt 
to obtain an appropriate rating for a service-connected 
disability.  The Court also found in Rice that, when entitlement 
to a TDIU is raised during the adjudicatory process of the 
underlying disability, it is part of the claim for benefits for 
the underlying disability.  

The record in this case indicates that the Veteran has asserted 
that he is not employable by reason of his service-connected PTSD 
and shell fragment wounds of the back and right shoulder.  In 
light of Rice, this claim is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Prior to October 25, 2005, the Veteran's service-connected 
PTSD was manifested by, at worst, occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks.

2.  Between October 25, 2005, and August 12, 2006, the Veteran's 
service-connected PTSD was manifested by, at worst, occupational 
and social impairment with reduced reliability and productivity; 
there was no evidence of total occupational and social impairment 
prior to August 12, 2006.


CONCLUSION OF LAW

The criteria for disability ratings greater than 30 percent prior 
to October 25, 2005, and greater than 50 percent prior to 
August 12, 2006, for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected PTSD is more 
disabling than evaluated, both prior to October 25, 2005 and 
prior to August 12, 2006.  As noted above, the Veteran is 
currently in receipt of a 100 percent rating for service-
connected PTSD effective August 12 ,2006; as that is the maximum 
schedular rating available for this disability, consideration of 
an increased rating effective August 12, 2006, is not warranted.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Staged ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms can 
be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  
Pursuant to DC 9411, a 30 percent rating is assigned for PTSD 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of an inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 for PTSD manifested 
by occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively, impaired impulse 
control (such as unprovoked irritability with periods of 
violence), spatial disorientation, neglect of personal appearance 
and hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), or an inability to 
establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if symptoms 
are present at all, they are transient and expectable reactions 
to psychosocial stressors with no more than slight impairment in 
social and occupational functioning.  See Carpenter v. Brown, 8 
Vet. App. 240, 242- 244 (1995).

Analysis

There are two periods of time at issue here: 1) prior to October 
25, 2005, when the Veteran's PTSD was evaluated as 30 percent 
disabling; and, 2) prior to August 12, 2006, while the Veteran's 
PTSD was evaluated as 50 percent disabling.  

a.  Prior to October 25, 2005

Evidence relevant to the level of severity of the Veteran's PTSD 
prior to October 25, 2005 includes several VA outpatient 
treatment records and VA examination reports.  In a VA outpatient 
treatment dated in August 2005, the Veteran complained of 
increasing problems with PTSD symptoms such as moderate insomnia, 
anger control, and depression.  He reported feeling anxious and 
acting like a drill sergeant at home.  He denied being on 
medication although he reported that he had been going to 
counseling.  He reported being married, although there was stress 
in his family, and he and his wife had been divorced and 
remarried.  He also reported that his relationship with his 
college-age son was sometimes difficult.  The impressions 
included increasing problems with PTSD which were disruptive of 
family life.

In September 2005, the Veteran's complaints included depression 
and PTSD.  It was noted that he had been in therapy but had never 
been hospitalized or on medication.  The Veteran reported that he 
worked at an underground storage facility which stored 35 million 
gallons of propane and 10 million gallons of butane.  He reported 
that he had worked the third shift for 9 years and had worked the 
second shift for the past 4 years.  He stated that his job was 
terrifying to him.  He also stated that he lived in a home which 
was paid for and owned trail-riding horses.  Mental status 
examination of the Veteran showed normal speech, full 
orientation, intact memory, and normal attention and abstraction.  
The Veteran stated that his sleep was terrible and interrupted by 
nightmares.  His appetite was normal.  He also reported 
experiencing distractibility, irritability, anger, impulsivity, 
and hyperactivity.  He denied any suicidal or homicidal ideation 
or plan.  He also reported generalized anxiety disorder and 
panic.  It was noted that the Veteran was stuck in a job which 
terrified him.  The assessment included PTSD.

In a VA outpatient treatment report dated October 12, 2005, the 
Veteran reported that, although he was sleeping better and was on 
bupropion and temazepam, he otherwise had not noticed any 
improvement in his depression.  He reported consistent stress at 
his job.  The VA examiner stated that the Veteran might be 
unrealistic in hoping that his medication would make his job more 
palatable.  Mental status examination of the Veteran showed 
continued depression, no evidence of psychosis, and no suicidal 
or homicidal ideation or plan.  The assessment was depression.

In an October 13, 2005, letter, a Vet Center psychologist stated 
that the Veteran had been attending a group therapy session she 
led for combat Veterans with PTSD since February 2003.  The 
Veteran's complaints included lack of sleep, frequent feelings of 
intense anger, difficulty working and concentrating, depression, 
and intense anxiety when co-workers were around his work area.  
He also reported many thoughts of hurting others.  He reported 
further that his job stress had become nearly intolerable in the 
past few months with his supervisor frequently ordering him to do 
things which he feels put him and his co-workers at risk of 
causing an accident.  He stated that he didn't trust people.  The 
Vet Center psychologist concluded that the Veteran's PTSD 
symptoms caused him to be severely impaired in his ability to 
handle stress.  She stated that, in his current job, the Veteran 
had so much stress associated with handling volatile gases that 
he was overwhelmed.  She also stated that the Veteran's 
exaggerated responses to unexpected noises or other stimuli put 
him at risk of hurting someone at work without intending to do 
so.  She stated further that the Veteran's inability to 
concentrate and lack of sleep put him and others at risk because 
he might make a mistake handling dangerous equipment and 
substances.  The Veteran's Global Assessment of Functioning (GAF) 
score was 42, indicating serious symptoms or any serious 
impairment in social, occupational, or school functioning.  The 
assessment was PTSD.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for disability ratings greater than 
30 percent prior to October 25, 2005, and greater than 50 percent 
prior to August 12, 2006, for PTSD.  The competent medical 
evidence shows that, prior to October 25, 2005, the Veteran's 
service-connected PTSD was manifested by, at worst, occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to perform 
occupational tasks.  Id.  For example, the competent medical 
evidence shows that the Veteran's service-connected PTSD was 
manifested by, at worst, complaints of moderate insomnia, anger 
control, and depression (as noted on VA outpatient treatment in 
August 2005).  The Veteran also reported feeling anxious at home 
and terrified of his job at an underground propane storage 
facility.  He reported to his Vet Center psychologist in October 
2005 that that his job stress had become nearly intolerable in 
the past few months with his supervisor frequently ordering him 
to do things which he felt put him and his co-workers at risk of 
causing an accident.  The Vet Center psychologist concluded that 
the Veteran felt overwhelmed in his job due to stress.  There is 
no indication, however, that the Veteran was unable to work as a 
result of his service-connected PTSD.  In fact, he reported in 
September 2005 that, although he was terrified of his job, he 
continued to work the second shift.   The Veteran reported in 
September 2005 that his sleep was terrible.  He subsequently 
reported in October 2005 that his PTSD medications had resulted 
in better sleep.  Although the Veteran's marriage was under 
strain, he still was married to his wife and had a relationship 
with his son which he described as difficult only at times.  His 
speech also was normal.  

The Board observes that the 30 percent rating currently assigned 
for the Veteran's service-connected PTSD prior to October 25, 
2005, contemplates the serious symptoms indicated by his GAF 
score of 42 following evaluation by the Vet Center psychologist 
in October 2005.  The Veteran has not identified or submitted any 
evidence showing that, prior to October 25, 2005, his service-
connected PTSD resulted in occupational and social impairment 
with reduced reliability and productivity.  Absent such evidence, 
the Board finds that the criteria for a disability rating greater 
than 30 percent prior to October 25, 2005, for PTSD are not met.  


	b.  Prior to August 12, 2006

The competent medical evidence also shows that, between 
October 25, 2005, and August 12, 2006, the Veteran's service-
connected PTSD had worsened and was manifested by, at worst, 
occupational and social impairment with reduced reliability and 
productivity.  Id.  For example, on VA outpatient treatment in 
November 2005, the Veteran reported that he was feeling better.  
Mental status examination of the Veteran showed no anxiety, 
evidence of psychosis, or suicidal or homicidal ideation or plan.  
The assessment was depression and PTSD.

On VA examination December 2005, the Veteran complained that his 
service-connected PTSD symptoms had worsened.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records and electronic VA medical records.  Following 
active service, the Veteran reported that, although he was able 
to find work, he had significant problems with relationships and 
was unable to marry until 1986.  He also reported that he got 
divorced in 1990 and then remarried the same wife in 1991.  He 
stated that there currently were significant marital problems and 
there had been domestic violence in his marriage several years 
earlier.  His current marriage was on the verge of divorce.  He 
also stated that he worked for a propane company and had worked 
there for the previous 13 years.  Although his job was very 
volatile, he was having less stress on the job and fewer problems 
with his boss.  He reported receiving reprimands at work in the 
past due to problems controlling impulses.  He also reported 
feeling like quitting at times and having difficulty holding on 
to his current job.  

Mental status examination of the Veteran in December 2005 showed 
full orientation, some apprehension and anxiety, no suicidal or 
homicidal ideation, disturbed sleep, complaints of nightmares, 
and periodic flashbacks.  The Veteran denied any hallucinations 
or delusions.  His activities of daily living appeared to be 
adequate.  He was able to keep himself clean and feed himself.  
He had problems concentrating and fair impulse control.  He 
reported periodic panic attacks at least weekly.  His speech was 
within normal limits.  There was no evidence of any impairment of 
thought processes.  The Veteran's GAF score was 48, indicating 
serious symptoms.  The diagnoses included chronic moderate to 
severe PTSD.  

In an April 2006 letter, the Veteran's Vet Center psychologist 
stated that, in recent marital counseling sessions, the Veteran's 
wife had complained about her husband's apparent inability to 
express loving feelings towards her and his avoidance of 
activities with her.  The Veteran's wife also complained of the 
Veteran's frequent episodes of intense anger towards her.  The 
Veteran had admitted that he was a workaholic and had anger 
problems.  He did not seem to understand his wife's complaints 
about his emotional distancing from her.  The Veteran also 
reported that he had contacted an attorney to begin the process 
of divorcing his wife.  He stated that his wife agreed with this 
decision.  The Veteran's Vet Center psychologist opined that the 
problems in the Veteran's marital relationship were caused by his 
service-connected PTSD.

The Board notes that, between October 25, 2005, and August 12, 
2006, the competent medical evidence shows that the Veteran's 
service-connected PTSD was manifested by, at worst, complaints of 
significant marital problems and at least weekly panic attacks 
(as noted on VA examination in December 2005).  Although the 
Veteran reported at least weekly panic attacks on VA examination 
in December 2005, the objective medical evidence does not 
indicate that he experienced near-continuous panic or depression 
which affected his ability to function independently, 
appropriately, and effectively (as is required for a 70 percent 
rating under DC 9411).  For example, the Veteran reported on VA 
examination in December 2005 that, although his job was very 
volatile, he was having less stress on the job and fewer problems 
with his boss.  He also denied any hallucinations or delusions 
and his activities of daily living appeared to be adequate.  He 
had problems concentrating and fair impulse control although his 
speech was within normal limits and there was no evidence of any 
impairment of thought process.  The Veteran's Vet Center 
psychologist documented the significant problems in his marriage, 
including the fact that he had begun the process of divorcing his 
wife in April 2006.  

The Board acknowledges that the Veteran's service-connected PTSD 
had worsened between October 25, 2005 and August 12, 2006, 
supporting the current 50 percent rating assigned during this 
time period.  However, there is no indication in the competent 
medical evidence that the Veteran experienced occupational and 
social impairment with deficiencies in most areas prior to 
August 12, 2006.  The Veteran also has not submitted or 
identified any evidence demonstrating these deficiencies due to 
his service-connected PTSD during this time period.  Absent such 
evidence, the Board finds that the criteria for a disability 
rating greater than 50 percent between October 25, 2005, and 
August 12 ,2006, are not met.  

Extraschedular Consideration

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected PTSD prior to 
August 12, 2006.  38 C.F.R. § 3.321 (2009); Barringer v. Peake, 
22 Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).  
As noted elsewhere, the Veteran currently is in receipt of the 
maximum schedular rating available for his service-connected PTSD 
effective August 12, 2006.  See 38 C.F.R. § 4.130, DC 9411 
(2009).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected PTSD prior to August 12, 2006, are 
adequate in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's PTSD during this time period.  This is especially true 
because the 30 percent rating currently assigned for PTSD prior 
to October 25, 2005, and the 50 percent rating currently assigned 
for PTSD prior to August 12, 2006, contemplate the moderate to 
severe disability shown in the competent medical evidence of 
record (VA outpatient treatment records, Vet Center records, and 
VA examination reports).  Moreover, the evidence does not 
demonstrate other related factors such as marked interference 
with employment and frequent hospitalization.  A review of the 
claims file shows that, although the Veteran stated that his job 
at an underground propane storage facility was stressful, he was 
employed throughout the time period in question in this appeal.  
The Veteran did not quit his job until he resigned voluntarily on 
August 12, 2006.  As noted elsewhere, it appears that the 
Veteran's voluntary resignation from his job prompted the 
assignment of an earlier effective date of August 12, 2006, for a 
100 percent rating for service-connected PTSD.  The Veteran also 
did not indicate, and the medical evidence does not show, that he 
was hospitalized for his service-connected PTSD at any time 
during the appeal period.  In light of the above, the Board finds 
that the criteria for submission for assignment of extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met for 
either time period under review in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Substantially compliant notice was sent in December 2005 and in 
July 2008 letters and the claim was readjudicated in a September 
2008 supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Disability ratings greater than 30 percent prior to October 25, 
2005, and greater than 50 percent prior to August 12, 2006, for 
PTSD are denied.


REMAND

As noted above, the Veteran has contended that he is unemployable 
by reason of his service-connected PTSD and shell fragment wounds 
of the back and right shoulder.  He specifically contended on a 
VA Form 21-8940 which was date-stamped as received by the RO on 
June 21, 2007, that he had been forced to quit working in July 
2006 due to his service-connected PTSD and shell fragment wounds 
of the back and right shoulder.  It appears that the RO informed 
the Veteran of the VCAA's requirements with respect to his TDIU 
claim in a June 2007 letter.  In response to a request for 
information, the Veteran's last employer, Plains All American, 
informed VA on a VA Form 21-4192 date-stamped as received by the 
RO on March 4, 2008, that the Veteran had been employed as a 
plant worker from June 27, 2003, until August 11, 2006, when he 
voluntarily resigned his job.    

The Veteran has been advised of the requirements for 
substantiating a TDIU claim and currently meets the schedular 
criteria for a TDIU.  See 38 C.F.R. § 4.16.  The Board is 
prohibited from assigning a TDIU in the first instance.  And, to 
date, the RO has not adjudicated the Veteran's TDIU claim.  Given 
the Veteran's contentions, and in light of Rice, the Board finds 
that, on remand, the RO should  adjudicate his TDIU claim.

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
to determine the effects of his service-
connected PTSD, shell fragment wounds of the 
back, neck, right shoulder, and buttocks, 
tinnitus, malaria, and hearing loss in the 
left ear on his ability to obtain and 
maintain employment.  The examiner is asked 
to obtain a complete occupational history 
from the Veteran, if possible, and to provide 
an opinion as to whether, following a review 
of the claims file and physical examination 
of the Veteran, the Veteran's service-
connected disorders alone or in combination, 
render him unable to secure or follow a 
substantially gainful occupation (more than 
marginal employment).  A complete rationale 
must be provided for any opinion expressed.

2.  Thereafter, adjudicate the Veteran's TDIU 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


